McCulloch, C. J. (dissenting). I dissent from the conclusion expressed by the majority that permitting chickens to run at large in a city or town constitutes a nuisance per se and may be prohibited by ordinance of the municipality. The decision puts unrestrained chickens in a class with a jackass. Foote, Ex parte, 70 Ark. 12. A municipality, without express statutory authority conferred by the legislature, has no power to declare a thing to be a nuisance per se which is not in fact one in all circumstances, and the statutes of this state do not authorize a municipal corporation to prohibit the running at large of domestic fowls. In Arkadelphia v. Clark, 52 Ark. 23, this court said: “Neither the keeping, owning, or raising of bees is, in itself, a nuisance. Bees may become a nuisance in a city, but whether they are so or not is a question to be judicially determined in each case. The ordinance under consideration undertakes to make each of the acts named a nuisance without regard to the fact whether- it is so or not, or whether bees in general have become a nuisance in the city.” So thé running at large of chickens may or may not constitute a nuisance according to circumstances. In a thickly settled neighborhood where there are no fences, and unprotected flowers and vegetable gardens abound, full grown chickens running at large will necessarily cause damage to some extent, but not under other circumstances. There is a remedy under the law for those who suffer injury, and the remedy must be applied only when injury occurs — not by a sweeping provision declaring acts complained of a nuisance under all circumstances.